— Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered on June 11, 1987, convicting defendant, after jury trial, of grand larceny in the second degree and sentencing defendant to an indeter*371mínate term of from 2 Vi to 5 years’ imprisonment, is unanimously affirmed.
While the case against the defendant was wholly circumstantial, we conclude that the jury’s verdict was both supported by legally sufficient evidence and in accordance with the weight of the evidence. While it is true that other bank employees might have had an opportunity to steal the money from the cash drawer which Was assigned to the defendant, nevertheless, various circumstances point to the guilt of the defendant, including the fact that when the theft was discovered, the cash drawer was completely closed, if not locked, the fact that defendant requisitioned much more cash than was needed for normal banking activities that morning, as well as defendant’s unexplained failure to return to work and his absence until his arrest some six weeks following the theft. Concur — Ross, J. P., Asch, Rosenberger, Smith and Rubin, JJ.